Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Eagle Rock Energy Partners, L.P. (the “Partnership”) on Form10-K for the year ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Joseph A. Mills, Chief Executive Officer of Eagle Rock Energy G&P, LLC, the general partner of Eagle Rock Energy GP, L.P., the general partner of the Partnership, hereby certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: March 9, 2010 /s/JOSEPH A. MILLS Joseph A. Mills Chief Executive Officer of Eagle Rock Energy G&P, LLC, General Partner of Eagle Rock Energy GP, L.P., General Partner of Eagle Rock Energy Partners, L.P.
